Citation Nr: 1602565	
Decision Date: 01/27/16    Archive Date: 02/05/16

DOCKET NO.  12-34 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a psychiatric disability, including anxiety.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran previously submitted a claim of entitlement to service connection for schizophrenia, which is the subject of a now final February 1998 rating decision.  Based on a review of the Veteran's assertions, the evidence of record at the time of the February 1998 rating decision, and the scope of the June 1998 rating decision, the Board finds that the Veteran's claim of entitlement to service connection for schizophrenia is separate and distinct from the above-captioned claim.  As such, the claim of entitlement to service connection for a psychiatric disability, including anxiety, will be addressed on its merits.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009).

The appeal is remanded to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was not provided a VA examination pursuant to his above-captioned claim.  However, the evidence of record includes a current diagnosis of a psychiatric disability.  The Veteran asserted that he experienced in-service psychiatric symptoms that manifested as difficulties with fellow service members.  Indeed, 1981 fitness reports documents these difficulties.  Further, post-service evidence of record, including the Veteran's statements, suggest an association between the in-service event(s) and a current disability.  As such, in order for VA to satisfy its duty to assist, a remand is required to provide the Veteran with a VA examination.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must undertake efforts to verify the Veteran's current mailing address.

2.  The Veteran must be afforded a VA examination to determine the etiological relationship between any psychiatric disability found and his active duty.  The examiner must contemporaneously review all pertinent records associated with the Veteran's electronic claims file, including, but not limited to, the Veteran's service treatment records, post-service treatment records, and the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed and the results detailed.

Based on a review of the evidence of record, the examination findings, and the Veteran's statements, the examiner must opine as to whether any found psychiatric disability is related to the Veteran's active duty, to include as due to any incident therein.  In particular, the examiner must review and discuss the Veteran's 1981 fitness reports.

A complete rationale for all opinions must be expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran. After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

